United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUBMARINE BASE, Groton, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-340
Issued: August 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2011 appellant, through her attorney, filed a timely appeal of a
September 9, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for recurrence of disability. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability on January 14, 2009 causally related to her January 24, 1994 employment injury.
On appeal, counsel argued that the reports of Dr. Peter Barcas, an osteopath, and
Dr. Scott Metzger, a Board-certified anesthesiologist, constitute prima facie evidence of her
recurrence of disability.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 1, 1994 appellant, then a 52-year-old supply technician, filed a traumatic
injury claim alleging that on January 24, 1994 she slipped on an icy sidewalk at work. She
alleged that she sustained cervical strain and contusions to both shoulders. On June 6, 1994
OWCP accepted her claim for cervical strain. A magnetic resonance imaging (MRI) scan in
November 1994 demonstrated a large disc herniation at C6-7. Appellant underwent an anterior
cervical fusion authorized by OWCP on December 7, 1995.2 She filed a notice of recurrence of
disability on September 23, 1994 alleging that on August 16, 1994 she sustained additional
disability due to her January 24, 1994 employment injury. Appellant filed additional recurrence
claims on January 20, 2000 and December 5, 2002. OWCP authorized medical treatment.
Appellant underwent additional cervical surgery in January 2003. On March 21, 2007 she
received a schedule award for an additional 25 percent impairment of her right upper extremity.
In an opinion dated October 31, 2007, an OWCP medical adviser opined that appellant sustained
a cervical herniated disc on January 24, 1994. OWCP included this as an accepted condition on
November 13, 2007. By decision dated March 26, 2008, appellant received a schedule award for
19 percent impairment of her left upper extremity.
Dr. Carrie Edelman, a Board-certified rheumatologist, completed a work capacity
evaluation on May 4, 2008 and opined that appellant was totally and permanently disabled. In a
letter dated February 10, 2009, appellant stated that she was unable to resume her employment
activities. She completed a claim for compensation on March 26, 2009. Dr. Edelman completed
a second work capacity evaluation on April 20, 2009 and stated that appellant could not perform
her usual job as she could not sit in front of a screen, drive a truck or perform data entry. She
opined that appellant fatigued easily and could not work.
On April 20, 2009 appellant filed a notice of recurrence of disability alleging that she
sustained a recurrence of her January 24, 1994 employment injury on that date. The employing
establishment indicated that she utilized disability retirement on October 31, 1994.
In a letter dated July 7, 2009, OWCP requested that appellant provide additional factual
and medical evidence in support of her recurrence claim. Appellant submitted a narrative
statement on July 13, 2009 describing her daily limitations and activities. She submitted work
capacity evaluations from Dr. Peter Barcas, an osteopath dated July 9, 2009 and a similar form
report from a physician whose signature is illegible.
By decision dated September 1, 2009, OWCP denied appellant’s claim for recurrence.

2

On August 2, 1990 appellant filed a claim for right forearm sprain under OWCP File No. xxxxxx456. OWCP
accepted this claim on December 10, 1990. Appellant returned to full duty on August 9, 1990. She filed a
recurrence in this claim on November 2, 1992 which OWCP denied on March 16, 1993. By decision dated
August 2, 2001, OWCP granted appellant a schedule award for 44 percent impairment of her right upper extremity.
Appellant appealed her recurrence claim to the Board and by decision dated January 13, 1997, the Board found that
she had established her claim. Docket No. 95-254 (issued January 13, 1997). On January 5, 1994 appellant filed a
notice of occupational disease alleging that she developed right lateral epicondylitis due to answering telephones,
writing and data entry in the performance of her federal job under OWCP File No. xxxxxx542. OWCP accepted this
claim on July 29, 1994.

2

Dr. Metzger completed a report on March 18, 2010 and noted appellant’s complaints of
neck and right upper extremity pain. He described the employment injury and found left
paracervical pain with palpation and weakness with grip strength bilaterally. Dr. Metzger stated
that appellant did not have a precise diagnosis that would explain why she was so profoundly
symptomatic. OWCP requested additional information from her regarding her current condition
in a letter dated April 22, 2010 and allowed 30 days for a response. Appellant submitted a series
of notes from Dr. Metzger’s office signed by a physician’s assistant dated March 31 and
July 2, 2010.
Appellant requested reconsideration on July 29, 2010. She submitted additional notes
signed by a physician’s assistant dated July 30 and August 13, 2010. Dr. Barcas completed notes
dated January 19 and February 1 and 22, 2010 and diagnosed chronic neck and back pain due to
her employment injuries. He noted appellant’s MRI scan demonstrated degenerative discs.
Dr. Nifa Alcasid, an internist, completed a note on October 30, 2009 and diagnosed
fibromyalgia, chronic joint pains, arthritis and depression. He noted appellant’s history of injury
and opined that her “multiple injuries, systemic fibromyalgia and intermittent inflammatory
arthritis” were due to her 1994 employment injury. By decision dated September 1, 2010,
OWCP reviewed the merits of her claim and denied her claim for recurrence of disability.
Appellant requested reconsideration on February 1, 2011.
She resubmitted the
physician’s assistant’s notes dated July 2 and 30 and August 13, 2010. On September 20, 2010
Dr. Metzger noted appellant’s increasing low back pain. He diagnosed cervical neck pain and
cervical radiculopathy. Dr. Metzger completed a note on December 6, 2010 and stated that
appellant believed her current symptoms were the same as those which developed as a result of
her 1994 employment injury. On January 13, 2011 he stated that her treatment was due to
injuries she sustained as a result of her work-related injury and that she would continue to
experience chronic pain.
On January 4, 2011 Dr. Barcas completed a report noting appellant’s history of injury on
January 24, 1994. He also mentioned that she experienced a motor vehicle accident on
August 17, 2006 which worsened some of her symptoms. Dr. Barcas reviewed his treatment of
appellant and stated, “In summary, [appellant] has a history of a work-related injury in 1994
while working at the Naval Weapons Station Earle. She has had chronic neck and back pain
since then and has been disabled from work.”
By decision dated September 9, 2011, OWCP denied modification of its September 1,
2009 and September 1, 2010 decisions finding that appellant had not submitted sufficient
medical evidence to establish a causal relationship between her current condition and her
accepted employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his

3

or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.3 Appellant
has the burden of establishing by the weight of the substantial, reliable and probative evidence, a
causal relationship between her recurrence of disability commencing April 20, 2009 and her
January 24, 1994 employment injury.4 This burden includes the necessity of furnishing medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to employment factors and
supports that conclusion with sound medical reasoning.5
ANALYSIS
In support of her claim for recurrence of disability appellant has submitted supportive
medical evidence from several physicians. Dr. Edelman completed forms on May 4, 2008 and
April 20, 2009 and stated that appellant could not perform her usual job as she could not sit in
front of a screen, drive a truck or perform data entry. She opined that appellant fatigued easily
and could not work. While these forms support appellant’s claim that she was totally disabled
from work, Dr. Edelman did not provide the necessary medical opinion evidence to establish that
her current disability was due to her accepted employment injury of January 24, 1994. Without
medical opinion explaining the causal relationship between appellant’s current condition and her
previously accepted condition Dr. Edelman’s reports are not sufficient to meet her burden of
proof.
Appellant also submitted a series of notes from Dr. Metzger’s office signed by a
physician’s assistant. A physician’s assistant is not a physician under FECA6 and these notes do
not constitute medical evidence. As these notes were not signed by the physician the notes have
no probative value in establishing appellant’s claim.7
Dr. Metzger completed several reports describing appellant’s complaints of neck and
right upper extremity pain and mentioning her January 24, 1994 employment injury. He initially
stated that she did not have a precise diagnosis that would explain why she was so profoundly
symptomatic, but later diagnosed cervical neck pain and cervical radiculopathy. Dr. Metzger
indicated that appellant believed that her current symptoms were due to her employment injury.
The Board has held that a claimant’s belief that a condition was caused, precipitated or
aggravated by employment is not sufficient to establish causal relationship.8 As Dr. Metzger
reported appellant’s beliefs rather than providing his own medical opinion this statement is not
sufficient to meet her burden of proof and establish her claimed recurrence.
3

20 C.F.R. § 10.5(x).

4

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-9 (1982).

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

5 U.S.C. §§ 8101-8193, 8101(2); Thomas R. Horsefall, 48 ECAB 180 (1996).

7

Merton J. Sills, 39 ECAB 572 (1988).

8

D.I., 59 ECAB 158 (2007).

4

On January 13, 2011 Dr. Metzger stated that appellant’s treatment was due to injuries she
sustained as a result of her work-related injury and that she would continue to experience chronic
pain. Although this statement supports a causal relationship between her current conditions and
her accepted employment injury, he did not provide any detailed medical reasoning or rationale
explaining why he believed that her 1994 employment injury for which she underwent two
corrective surgeries continued to result in disability for work 17 years later. Without an
explanation of how the 1994 injury continued to impact appellant’s condition as distinguished
from other factors, such as age-related degenerative changes, this report is not sufficient to meet
her burden of proof.
Dr. Barcas described appellant’s medical history including the January 24, 1994
employment injury and a motor vehicle accident on August 17, 2006 which worsened some of
her symptoms. He stated that she had chronic neck and back pain since her 1994 employment
injury. This report fails to adequately explain the relationship between appellant’s accepted
employment injuries and medical treatment and her currently diagnosed conditions. Dr. Barcas
did not explain how her accepted cervical conditions could result in back pain and he did not
differentiate between her cervical pain resulting from the 1996 motor vehicle accident. As this
report lacks a detailed explanation of how appellant’s current condition on or after January 14,
2009 was related to her January 24, 1994 employment injury, this report is not sufficient to meet
appellant’s burden of proof.
Dr. Alcasid diagnosed fibromyalgia, chronic joint pains, arthritis and depression. He
opined that her multiple injuries, systemic fibromyalgia and intermittent inflammatory arthritis
were due to her 1994 employment injury. Again the Board notes that this report is supportive of
appellant’s claim as Dr. Alcasid attributes her currently diagnosed condition to her accepted
employment injury. However, the conditions diagnosed have not been accepted due to the 1994
employment injury and he did not provide any medical reasoning explaining how her traumatic
cervical conditions could result in fibromyalgia, inflammatory arthritis or other “multiple
injuries.” Without further detail and medical rationale this report is not sufficient to meet
appellant’s burden of proof.
The Board finds that, contrary to appellant’s argument on appeal, she has not submitted
the necessary medical opinion evidence to establish that her alleged recurrence of disability on or
after January 14, 2009 was due to her January 24, 1994 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
sustained a recurrence of disability on January 14, 2009 due to her January 24, 1994 employment
injury.

5

ORDER
IT IS HEREBY ORDERED THAT the September 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

